UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2749



DALLICE M. ALLEN,

                                             Plaintiff - Appellant,

          versus


COKER COLLEGE; ANGIE MCKENZIE; DEBRA ORANDER,

                                            Defendants - Appellees.




                             No. 97-1028



DALLICE M. ALLEN,

                                              Plaintiff - Appellee,
          versus


COKER COLLEGE; ANGIE MCKENZIE; DEBRA ORANDER,

                                           Defendants - Appellants.



Appeals from the United States District Court for the District of
South Carolina, at Florence. Matthew J. Perry, Jr., Senior District
Judge. (CA-96-1733-4-10BD)
Submitted:   July 24, 1997          Decided:   September 24, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dallice M. Allen, Appellant Pro Se. John Wood Francisco, PARKER,
POE, ADAMS & BERNSTEIN, Charlotte, North Carolina; Kevin Augustus
Dunlap, PARKER, POE, ADAMS & BERNSTEIN, Spartanburg, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Dallice Allen appeals from the district court's order adopting

the magistrate judge's recommendation and denying her motion for a

default judgment. Coker College, Angie McKenzie, and Debra Orander

cross-appeal from the portion of the district court's order that

denies their motion to dismiss the action for insufficient service
of process. We dismiss the appeal and the cross-appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We deny as meritless Allen's motion for action against unethi-
cal conduct and dismiss the appeal and the cross-appeal as inter-

locutory. Further, we deny Allen's motions for a transcript and for

a stay of discovery pending appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                3